273 F.2d 618
PENEDO CIA NAVIERA S. A., claimant-respondent, Appellant,v.Nicholas MANIATIS, Libellant, Appellee.
No. 8026.
United States Court of Appeals Fourth Circuit.
Argued January 13, 1960.
Decided January 14, 1960.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Judge. 176 F.Supp. 63.
John W. Winston, Norfolk (Seawell, McCoy, Winston & Dalton, Norfolk, on the brief), for appellant.
Sidney H. Kelsey, Norfolk, for appellee.
Before SOBELOFF, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
The District Court on remand of this case has determined that the libellant's injuries were due to the unseaworthy condition of the vessel. We think that this finding is warranted by the evidence, and we thus have no occasion to consider any of the questions concerning the applicability of the Liberian law of negligence.

The judgment is

2
Affirmed.